FILE COPY



        RE:   Case   No.   15-0069                           DATE:    1/30/2015
        COA #:   12-14-00233-CV               TC#
STYLE:CLIFFORD       FAIRFAX
   v.   BRAD LIVINGSTON,         ET AL.


     Today the Supreme Court of Texas granted the
motion for extension of time to file petition for
review under Tex.      R. App.     P.   53.7(f)     in the above-
referenced case.  The petition for review is due to be
filed no later than February 25, 2015.

                             MS.    CATHY     S.    LUSK
                             CLERK,      TWELFTH COURT OF APPEALS
                             1517 WEST FRONT,              SUITE 354
                             TYLER,      TX    75702